McCORMICK, Judge,
dissenting.
This is an original post-conviction habeas corpus proceeding brought under Article 11.07, V.A.C.C.P. It is petitioner’s contention that relief should be granted because the indictment which was the basis of his conviction is identical to the one held insufficient to support a conviction for aggravated kidnapping in Carpenter v. State, 551 S.W.2d 724 (Tex.Cr.App.1977).1
The majority would grant relief based on Carpenter. Carpenter v. State, supra, was wrongly decided and should be overruled.
Omitting the formal parts, the indictment in petitioner’s case, as in Carpenter, alleges that on or about June 20, 1975, petitioner:
“... did then and there intentionally and knowingly restrain Kimberly Jean Rogers by secreting and holding her in a place where she was not likely to be found without the consent of Kimberly Jean Rogers and with the intent to violate and abuse sexually the said Kimberly Jean Rogers.”
In Carpenter, this Court held that the failure to allege an “intent to prevent liberation” prohibited a conviction for aggravated kidnapping. Carpenter v. State, supra, at 726.
With the adoption of the 1974 Penal Code, the offenses of false imprisonment, kidnapping and aggrayated kidnapping were couched in terms of “restraint” of the victim and the accompanying factors which serve to elevate the severity of the offense.
V.T.C.A., Penal Code, Section 20.01, provides, in part, as follows:
“(1) ‘Restrain’ means to restrict a person’s movements without consent, so as to interfere substantially with his liberty, by moving him from one place to another or by confining him. Restraint is ‘without consent’ if it is accomplished by:
“(A) force, intimidation, or deception; or
“(B) any means, including acquiescence of the victim, if he is a child less than 14 years of age or an incompetent person and the parent, guardian, or person or institution acting in loco parentis has *786not acquiesced in the movement or confinement.
“(2) ‘Abduct’ means to restrain a person with intent to prevent his liberation by:
“(A) secreting or holding him in a place where he is not likely to be found;, or
“(B) using or threatening to use deadly force.”
As can be seen, “restraint” becomes an “abduction” when it is coupled with either (A), the secreting or holding of the victim in a place where he is not likely to be found, or (B), when the “restraint” is coupled with the use or threatened use of deadly force. Mere “restraint” of another person is all that is required to support a conviction of false imprisonment under Section 20.02. However, if such “restraint” is coupled with either of the two aggravating factors set forth in Section 20.01(2)(A) or (B), the offense becomes kidnapping. (Section 20.03, Penal Code.) Finally, kidnapping under Section 20.03 becomes aggravated when any of the six factors set forth in 20.04(a) are present.
The language used in the drafting of these sections of the Penal Code came primarily from the Study Draft of a New Federal Criminal Code (1970). (Hereinafter referred to as “Draft”.) Sections 1631 through 1633 of the “Draft” set forth the substantive offenses that are akin to our Sections 20.02 through 20.04, V.T.C.A., Penal Code. Section 1639 of the “Draft” defines the terms “restrain” and “abduct” which, with minor word changes, are comparable to the definitions set forth in Section 20.01 above. The commentary in the study “Draft” sets forth the following:
“The concept of ‘restraint’ is essentially one of unlawful imprisonment. When the element of hiding or endangering the victim is added, restraint becomes ‘abduction’, which, when the ‘abduction’ is for the purposes specified in Section 1631, constitutes kidnapping.”
The purposes specified in Section 1631 of the “Draft” are essentially the same as those set forth in Section 20.04 of our Penal Code.
In Pollard v. State, 567 S.W.2d 11 (Tex.Cr.App.1978), this Court held that an indictment for aggravated kidnapping was sufficient if it alleged that the defendant “did then and there intentionally and knowingly abduct another person, Diane R. Smith, with the intent to violate and abuse Diane R. Smith sexually.” There, the Court held that it was permissible to allege “abduct” or in lieu of the word “abduct” the statutory provisions of either Sections 20.01(2)(A) or (B), supra. Considering the legislative background of the provisions of Section 20.-01, Y.T.C.A., Penal Code, “restraint” becomes “abduction” when the victim is secreted or held in a place where he is not likely to be found [Section 20.01(2)(A)] or when the use or threatened use of deadly force against the victim is present [Section 20.01(2)(B)]. When either of these two factors [(A) or (B)] are alleged (and proved), the intent to prevent the victim’s liberation is manifested, and there is no need to allege that the restraint was with the intent to prevent the victim’s liberation. Certainly, an indictment in terms of the one under consideration here places a defendant on notice to a greater degree than an indictment which merely alleges an “abduction” with intent to violate or abuse the victim sexually. Pollard v. State, supra. I cannot agree that the indictment in this case or in Carpenter v. State, supra, failed to allege the offense of aggravated kidnapping. It is inherent that an allegation that the person was restrained by secreting or holding him in a place where he is not likely to be found adequately alleges an abduction within the purview of the statute and within the intent of the Legislature. I further believe that the indictments in these two cases sufficiently conform to the provisions of Articles 21.11 and 21.17, V.A.C.C.P., to support a conviction for aggravated kidnapping. I would, therefore, overrule this Court’s opinion in Carpenter v. State, 551 S.W.2d 724, and deny the petitioner’s application.
I respectfully dissent.

. From the record before us, it appears that the indictment here is for the exact same offense alleged in Carpenter. The date of the offense, the victim, and the other factors set forth are identical.